DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 18, 2021 has been entered.  Claims 1-20 remain pending in the application, with claims 12-20 withdrawn from further consideration.  No claims have been amended, newly added, or cancelled.
Claim Rejections - 35 USC § 103
Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johanna Petersen et al. (“Actigraphy-Based Scratch Detection Using Logistic Regression,” March 2013) (hereinafter – Johanna) in view of Leschinsky (U.S. 2018/0028106 A1) (hereinafter – Leschinsky).
Re. Claim 1:  Johanna teaches a system for monitoring and measuring itch of a patient, comprising: a wearable device (Fig. 1, a wearable device) comprising an actigraph sensor (Section I, paragraph 8, line 7, indicating that the PAM-RL device used is an actigraph; Fig. 2, signals coinciding with activity); and a controller electrically connected to the wearable device and comprising a processor and a memory (Section II.A, paragraph 3, line 1, a controller comprising a processor and memory, i.e., a computer), wherein the wearable device is configured to: measure, via the actigraph sensor, a movement of the patient; and send data indicative of the measured movement of the patient to the controller (Section II.A, paragraphs 2-3, the wearable device configured to measure, sending movement data to controller); wherein the controller is configured to: receive, via the processor, the data indicative of the measured movement; and determine, via the processor, a scratching movement of the patient responsive to the data indicative of the measured movement (Section II.C, paragraph 2, lines 13-16, wherein the computer labels data points by movement type based on a specified algorithm).  Johanna 
(1) a difference in a maximum absolute value of acceleration during the first time period and a maximum absolute value of acceleration during the second time period does not exceed a predetermined upper limit;
(2) a difference in a length of time of the first time period and a length of time of the second time period does not exceed a predetermined upper limit, wherein the first time period is a time when an acceleration measured by the actigraph sensor is zero, and a second time, which is a next subsequent time when the acceleration measured by the actigraph sensor is zero, and a second time period is defined as a period between the second time and a third time, which is a next subsequent time when the acceleration measured by the actigraph sensor is zero.
	Leschinsky teaches the invention wherein a scratching movement is determined based on satisfying at least the following conditions (1) and (2):
(1) a difference in a maximum absolute value of acceleration during the first time period and a maximum absolute value of acceleration during the second time period does not exceed a predetermined upper limit (Paragraph 0059, lines 1-2, describing a range of distance amplitudes, wherein the upper limit of the range of distance amplitudes can be used to derive a maximum acceleration based on the predetermined frequency conditions listed in paragraphs 0061 and 0062; the amplitude range implicitly defines a maximum difference in acceleration between two time periods in order to determine a scratching motion);

It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Petersen to include determining scratching motions based on specific motion conditions as taught by Leschinsky, the motivation being that using specific parameters to define a scratching motion also allows for a more distinct separation of scratching and non-scratching motions, which is necessary to assess a degree of scratching, (Paragraph 0051: “The signal from the motion sensor… may be used for… detection of the detection of the overall gross movements of the subject's body… and … detection of periodic limb movements of the subject for extracting signal features indicating persistent scratching of the subject's skin…;” paragraph 0055: “Periodic limb movement detection using the same motion detector 140 may be used to detect whether a subject has a skin itch urging periodic scratching on the skin;” detecting separate gross movements and scratching movements necessarily requires a distinction between the two).
Re. Claim 2: Johanna in view of Leschinsky teach the system according to claim 1.  Johanna further teaches the system wherein the controller is further configured to measure an amplitude and a frequency of the data indicative of the measured movement (Fig. 2, plotted amplitude and frequency 
Re. Claim 3: Johanna in view of Leschinsky teach the system according to claim 2.  Johanna further teaches the system wherein the controller is further configured to determine whether the measured amplitude exceeds a predetermined amplitude (Section II.A, paragraph 4, lines 1-3, the first feature being accelerations greater than 0.01g, i.e., a predetermined amplitude) and whether the measured frequency exceeds a predetermined frequency (Section II.A, paragraph 4, lines 7-16, the third feature being peak frequency being used to capture the difference between scratching and other movements), and wherein, if the measured amplitude exceeds the predetermined amplitude and the measured frequency exceeds the predetermined frequency, the controller is configured to determine that the measured movement is a scratching movement (Section II.C, paragraph 2, lines 13-16, wherein the computer labels data points based on a specified algorithm).  Both peak frequency and amplitude are used as features a regression model for differentiating different types of motion, which implies surpassing thresholds predetermined by the regression model in order to be classified as a certain category of movement, as described in the analysis in section II.C.
Re. Claims 4 and 5: Johanna in view of Leschinsky teach the invention according to claim 1.  Leschinsky further teaches the system wherein the wearable device is configured to alert (Fig. 3, a series of alarms to alert the patient 170, 172, 173, 174) the patient when the controller determines that the measured movement is a scratching movement (Paragraph 0051, lines 1-2; Paragraph 0053, lines 1-4, a motion detector that detects scratching movement which may trigger the alarms).  Leschinsky further teaches the system the wearable device is configured to alert the patient with at least one of an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Johanna to incorporate configuring the device to alert a patient upon detection of a scratching movement through at least one of an auditory signal, a visual signal, and a tactile signal as taught by Leschinsky, the motivation being that the alert may notify the patient or caregivers to treat a possible scratching event (Paragraph 0066, lines 11-18, wherein the scratching event may be indicative of an allergic reaction).
Re. Claim 7:  Johanna in view of Leschinsky teach the invention according to claim 1.  Leschinsky further teaches the invention wherein the controller is configured to determine, via the processor, a scratching movement of the patient by further determining that all of the following conditions are met: 
(3) the maximum absolute value of acceleration during the first time period is not less than a predetermined lower limit (Paragraph 0059, lines 1-2, describing a range of distance amplitudes, wherein the upper limit of the range of distance amplitudes can be used to derive a minimum acceleration based on the predetermined frequency conditions listed in paragraphs 0061 and 0062; the amplitude range implicitly defines a minimum value of acceleration for the first period of a periodic movement that may be used to define a scratching motion);
(4) a length of time of the first time period does not exceed a predetermined upper limit (Paragraph 0055, line 3-7, wherein the length of time of periodic movements falls is within a certain limit, implicitly defining an upper limit for the length of time of a first period); and

It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Petersen to include further specific motion conditions to determine scratching as taught by Leschinsky, since it is well-known that adding further specific parameters allows for a more distinct separation and more accurate assessment of scratching versus non-scratching motions as compared to the invention of claim 1.
Re. Claim 8: Johanna in view of Leschinsky teach the invention according to claim 1.  Johanna further teaches the invention wherein the wearable device is a wrist-worn device (Fig. 1, a wrist-worn device).
Re. Claim 9: Johanna in view of Leschinsky teach the invention according to claim 1.  Johanna further teaches the invention wherein the controller is located in an external device that is separate from the wearable device (Section II.A, paragraph 3, lines 1-4, data uploaded to a computer for analysis, separate from wearable device).
Re. Claim 11: Johanna in view of Leschinsky teach the invention according to claim 1.  Leschinsky further teaches the invention wherein the wearable device is integral with the controller (Fig. 3, the controller 120 integrated within the wearable device 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the wearable device become integral with the controller as taught by Leschinsky, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johanna Petersen et al. (“Actigraphy-Based Scratch Detection Using Logistic Regression,” March 2013) (hereinafter – Johanna) and Leschinsky et al. (U.S. 2018/0028106 A1) (hereinafter – Leschinsky) in further view of Almen (U.S. 2009/0099462 A1) (hereinafter – Almen).
Re. Claim 6: Johanna and Leschinsky teach the system according to claim 1.  Johanna and Leschinsky do not teach the system wherein the wearable device further comprises a heart rate sensor, wherein the heart rate sensor is configured to measure a heart rate of the patient, and wherein the controller is configured to determine a depth of sleep of the patient based on the measured heart rate.
Almen teaches the system wherein the wearable device further comprises a heart rate sensor (Abstract, lines 1-2, a heart rate sensor), wherein the heart rate sensor is configured to measure a heart rate of the patient, and wherein the controller (Fig. 11, a digital controller) is configured to determine a depth of sleep of the patient based on the measured heart rate (Abstract, lines 12-16, the device configured to detect sleep stages).
Johanna is concerned with detecting pruritus during sleep phases (Section I, paragraph 2, lines 1-8).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Johanna in view of Leschinsky to incorporate a heart rate sensor configured to determine depth of sleep based on the measured heart rate as taught by Almen, the motivation being that it is well-known that heart rate signals can be used for monitoring sleep phases.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Johanna Petersen et al. (“Actigraphy-Based Scratch Detection Using Logistic Regression,” March 2013) (hereinafter – Johanna) and Leschinsky et al. (U.S. 2018/0028106 A1) (hereinafter – Leschinsky) in further view of Tversky et al. (U.S. 2017/0245792 A1) (hereinafter – Tversky).
Re. Claim 10: Johanna and Leschinsky teaches the system as according to claim 9.  Johanna and Leschinsky do not teach the system wherein the external device is a mobile phone.
Tversky teaches the system wherein the external device is a mobile phone (Paragraph 0078, lines 21-29, wherein the computing device may any computer system that has sufficient processing power and memory capacity, including a mobile computing or communication device, i.e., a mobile phone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the external device being a mobile phone as taught by Tversky, the motivation being to make a non-portable/mobile device portable in the form of the controller being a mobile phone.  In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952), making a device portable or movable is not sufficient by itself to patentably distinguish an otherwise old device unless there are new or unexpected results.

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
Examiner thanks Applicant for reaching out for an interview on March 10, 2021.  The points made in the interview will be the points that follow.  No conclusion was reached.

Stating that one or more conditions may need to be met as taught by Leschinsky also encompasses requiring two conditions to be met, as required by the claim.  Applicant states that Leschinsky counts the number of conditions to assign a confidence score, which therefore would not lead the skilled artisan to derive post hoc the maximum values of accelerations; however, it does not matter to the skilled artisan to derive certain values post-hoc if these values are implicitly performed by the conditions listed in Leschinsky (see rejection of claim).  Although Leschinsky describes the conditions for determining an itch in differing terminology, the same motion is still being delineated.  It would certainly be within the skill level of one in the art to map the six conditions of Leschinsky to the two conditions of the Applicant, especially when each motion condition is interrelated.  A certain combination is not unreasonable.  Similarly, Applicant’s argument that an error rate is not stated by Leschinsky is also read upon implicitly: Leschinsky’s conditions a)-g) are time-based, which still reads upon the error rate required by the claims using analogous reasoning above.  The patentability of specific calculation steps depend upon the extent to which they are implicitly read upon by methods which already exist in the art. 
Regarding Applicant’s argument that there does not exist a motivation to combine Petersen and Leschinsky:
Petersen may be perfectly accurate in differentiating specific types of movements that Petersen alone sets forth and further may be capable of differentiating specific types of movements even during the particular times.  However, in the combination, Leschinsky presents additional parameters which allows for further differentiation of a larger subset of activities.  Even if Leschinsky is not explicit in the types of movement delineated, the different parameters which Leschinsky analyzes would suggest that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791